UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) April 21, 2016 RADIANT LOGISTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35392 04-3625550 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 114th Avenue, S.E., Third Floor, Bellevue, WA 98004 (Address of Principal Executive Offices) (Zip Code) (425) 943-4599 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.02. Termination of a Material Definitive Agreement. On April 21, 2016, Radiant Logistics, Inc. (the “Company,” “we” or “us”) repaid in full all amounts outstanding, plus accrued and unpaid interest, on the $25.0 million subordinated secured term loan from Alcentra Capital Corporation and Triangle Capital Corporation (the “Subordinated Loan”). We obtained the Subordinated Loan in April 2015 in connection with our acquisition of Wheels Group, Inc. The Subordinated Loan was subject to a prohibition on prepayment until April 2016 and, at the time of repayment, accrued interest at 10.5% per annum. The total repayment amount was approximately $25.9 million, consisting of outstanding principal of $25.0 million, accrued and unpaid interest of $0.16 million, a prepayment premium of $0.75 million and other related fees and expenses. We repaid the Subordinated Loan using cash on hand and funds drawn down under our $65.0 million revolving credit facility with Bank of America, N.A. and Bank of Montreal. As a result of the voluntary prepayment, we have satisfied all of our obligations under the Subordinated Loan.
